Citation Nr: 1119259	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  07-24 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1970, and from February 1971 to December 1973.

This case came before the Board of Veterans' Appeals (Board) initially on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied the Veteran's claims for an increased rating for PTSD and for a TDIU.

The Veteran provided testimony before the undersigned at the RO in July 2009.  A transcript of this hearing is of record.

In January 2010, the Board remanded the Veteran's claims to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claims (as reflected in a December 2010 supplemental statement of the case (SSOC)) and returned the matters on appeal to the Board for further appellate consideration.


FINDINGS OF FACT

1.  Prior to January 9, 2010, the Veteran's PTSD caused occupational and social impairment, with reduced reliability and productivity, manifested by some social isolation, flashbacks, intrusive thoughts, avoidance of war reminders, nightmares, chronic sleep disturbance, irritability, anger, difficulty with concentration and memory, hypervigilance, depression, dysphoric affect, and some mild paranoia; it did not result in deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation, obsessional rituals which, illogical, obscure, or irrelevant speech, symptoms affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), or an inability to establish and maintain effective relationships.

2.  Beginning January 9, 2010, the Veteran's PTSD symptoms included suicidal ideation, symptoms affecting the ability to function independently, appropriately and effectively, some impairment of thought processes, and some psychotic and delusional behavior; they have never included gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (ADLs), disorientation, or memory loss for names of close relatives, own occupation, or own name.

3.  Beginning January 9, 2010, the Veteran was unable to secure or follow a substantially gainful occupation as a result of a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 percent for PTSD, prior to January 9, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.126(a), 4.130, Diagnostic Code 9411 (2005-2009).

2.  The criteria for a disability rating of 70 percent, but no greater, for PTSD, from January 9, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.126(a), 4.130, Diagnostic Code 9411 (2009-2010).

3.  Beginning January 9, 2010, the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1-4.7, 4.16 (2005-2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  In rating/TDIU cases, a claimant must be provided with information pertaining to assignment of disability ratings, as well as information regarding the effective date that may be assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Pelegrini, 18 Vet. App. at 112.  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

Collectively, in June 2006 and October 2006 pre-rating letters, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate his claims, what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA; these letters also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The February 2007 rating decision reflects the initial adjudication of the claims after issuance of these letters.  Hence, these letters meet the VCAA's timing and content of notice requirements described in Pelegrini and Dingess.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters decided on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, Social Security Administration (SSA) records, statements from the Veteran's VA clinicians, and the reports of November 2006 and April 2010 VA examinations.  Also of record and considered in connection with the appeal is the transcript of the Veteran's July 2009 Board hearing, along with various written statements provided by the Veteran, and by his representative, on his behalf.  The Board finds these examinations and post-service treatment records, along with the Veteran's testimony and statements regarding his symptoms and clinician statements, are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In compliance with the Board's remand, additional VA medical records were associated with the record, the Veteran was given another VA examination, and an SSOC was issued.  Given the foregoing, the Board finds that the VA has substantially complied with the Board's previous remand with regard to the appeal decided herein.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Finally, the Board hearing focused on the elements necessary to substantiate the claims and the Veteran, through the testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  In addition, the Acting Veterans Law Judge (AVLJ) suggested evidence that might be relevant to his claims.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the AVLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2010).  In sum, the Board also finds that there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication and that the Board can adjudicate the claims decided herein based on the current record. 

II. Factual Background

The report of an April 1997 SSA disability examination indicates that the Veteran was in usual health until he developed low back pain following physical effort.  The Veteran was diagnosed as having lumbosacral strain, herniated lumbar disc, L5-S1 level, and a psychiatric disorder.  The examiner concluded that the Veteran could not perform jobs requiring heavy lifting and carrying, walking long distances, or standing for prolonged periods.

An August 2005 VA treatment record reveals that the Veteran came to individual treatment with his wife and daughter, and that the session focused on family issues with his older daughter and her three children living in his apartment and his younger daughter visiting them.  The examiner's impression was "stable," the Veteran denied homicidal or suicidal ideation, and the Veteran's Global Assessment of Functioning (GAF) score was noted to be 45.  

An October 2005 VA treatment note shows that the Veteran was still upset by his daughter and her children living in his apartment and using his car and cell phone.  The Veteran was noted to have psychiatric symptoms that were characterized as stable.

In a December 2005 statement, his treating VA psychiatrist indicates that the Veteran was currently receiving psychiatric treatment at a VA mental hygiene clinic.  It was the psychiatrist's opinion that the Veteran's mental illness prevented him from rendering juror service for a period of at least one year.

A May 2006 VA psychosocial assessment reflects that the Veteran reported that he was living with his daughter and spouse.  He also reported a lack of desire to see extended family members, while maintaining phone contact.  He stated that his close friends, many of whom were Vietnam veterans, were the people that he felt truly comfortable with, and that he had access to these friends and an annual party with his friends from service.  The Veteran was noted to be alert and oriented, easily engaged, and talkative.  He reported that his mood was stable, but was impacted by sleep disturbances that were not experienced every night.  Medication and current mental health follow-up was in place.  The Veteran appeared to have the support of his immediate and extended family and a network of friends; however, he seemed emotionally distant from his family.  The Veteran acknowledged that his two children from his first marriage did not speak to him and felt abandoned by him.  

In a November 2006 statement, his VA attending clinician and psychiatrist indicates that the Veteran reported flashbacks and intrusive thoughts, avoiding pictures and movies of Vietnam, fireworks, news of Iraq, and crowds, and that, if exposed, he became more anxious.  The Veteran came in for PTSD treatment every two weeks when in country and relied on medications including Prozac, Xanax, and Ambien.  The Veteran had stopped working in 1998 due to a back condition and that, since that time, he had had a deteriorating physical condition so that he was now confined to a wheelchair, electric chair, or crutches.  The VA psychiatrist added that the Veteran had had lifelong employment issues due to his PTSD symptoms and that, due to his PTSD and physical condition, he was unemployable.

A November 2006 VA examination report reveals that the Veteran was noted to have ongoing symptoms of PTSD, referring to the November 2006 statement from the Veteran's VA attending clinician and psychiatrist.  The VA examiner also noted that a recent treatment note had indicated that the Veteran's GAF score was 40, but that, "[i]nterestingly," the Veteran's ongoing treatment notes had focused little upon any indication of psychotic behavior, but more on his conflict with his daughter, and that treatment notes also showed that his ongoing symptoms that were "stable."  The Veteran reported ongoing intrusive thoughts, distress with reminders of Vietnam, including reports of Iraq, experiencing nightmares about the war about two to three times per week.  He also reported avoidance of thoughts and reminders of the war, memory gaps for experiences during the war, some emotional detachment from others, and chronic sleep disturbance.  He further complained of ongoing problems with irritability and anger outbursts, and a history of physical violence with his 19-year-old daughter the previous year.  He stated that he had difficulties with concentration and memory, and hypervigilance, as he was concerned about being in crowds.  He had frequent depression, some suicidal ideation with no intention or plan, and, at times, heard voices that told him that he should kill himself, which were worse when he felt depressed.  He stated that he also had visions of what would happen in the future, adding that he recently had a premonition that he and his wife would get into a car accident and they did.  He reported minor paranoia, feeling that others were looking at him.  The Veteran lived with his wife of 25 years in their apartment and traveled to their home in Puerto Rico every few months.  He reported a good relationship with his wife, but ongoing difficulties with his daughter.  He reported spending time watching television or trying to read.

On mental status examination, the Veteran's mood was depressed; his affect was somewhat dysphoric with good range.  He reported some passive suicidal ideation with no intent or plan and some mild paranoia.  The Veteran's thought process was tangential at times, and he frequently had to be redirected.  He reported auditory hallucinations, but had some insight in to the reality of these experiences.  The Veteran's cognition was not formally tested, and his insight and judgment were fair.  The diagnosis was chronic PTSD.  A GAF score of 45 was assigned, with 45 noted to be the highest score of the past year.  The examiner stated that the Veteran presented with chronic symptoms of PTSD that appeared to be similar to those described in his previous VA examination and that the Veteran reported little evidence of the paranoia that was present on his previous VA examination.  He continued to have difficulties focusing on his current symptomatology and reported a long history of employment difficulties due to his attitude and behavior.  The Veteran's physical medical status caused him to leave his job in 1998, and that this medical issue would likely be the primary cause for his inability to find employment at the time.  The VA examiner was also noted that the Veteran's long history of difficulties with is PTSD symptoms, particularly his history of irritability and anger outbursts, would likely cause the Veteran to have problems with future employment.

August through November 2007 VA treatment records reveal that the Veteran was seen for recurrent left testicle swelling and pain due to epididymitis.  

An April 2008 VA sinus examination report reflects a diagnosis of rhinosinusitis with history of sinus surgery and resolution of symptoms.  The Veteran required daily treatment with antihistamines and was seen by an allergy clinic monthly.  The examiner stated that, as a result, the Veteran had moderate to severe functional limitations with flare-ups. 

In June 2008, the Veteran complained of having left testicular pain for the past two weeks.  In July 2008, the Veteran was noted to have had testicular discomfort for about 30 plus years, and was advised to use a scrotal support, circular pillow, and ibuprofen.  He wanted to see a surgeon, as he had had no relief from conventional therapies.

During a July 2008 VA follow-up, the Veteran reported not feeling hopeless about the present or future, but he had had thoughts about taking his life 20 years ago.  The Veteran was assessed as not suicidal and currently posing no risk to himself.  His GAF score was 45.  

During the July 2009 Board hearing, the Veteran testified that he stopped working in 1998 due to back problems, but that his current psychiatric problems made him unemployable.  He also indicated that he had memory problems and occasional thoughts of suicide, that he isolated himself and did not like crowds, and that he was violent and almost killed a person in 1994.  He stated that he had been married to his third wife for twenty-six years, that he had a good relationship with the children from his current marriage, that sometimes he did not talk to his wife during the day, and that about four years before he had hit one of his children.  He also reported that he did not like to be around too many people, that he had problems taking instructions from people, that he had one close friend, and that sometimes he lost track of time and forgot what day it was.  He testified that sometimes he imagined that people behind him were trying to kill him, that he did not speak to his neighbors, and that sometimes he felt that his PTSD was getting worse since his last VA examination.  He testified that he sometimes had nightmares once or twice a month or maybe more.  

An August 2009 VA mental health progress note shows that the Veteran stated that his main issue was his quick anger and losing control when provoked.  He recounted two previous incidents when he had tried to kill his cousin and his sister.  He also reported that he avoided people, crowds, and dealing with authority, and spoke of having had a flashback and panic attack that morning.  He denied suicidal or homicidal ideation.  His GAF score was noted to be 45.

In a November 2009 letter, his VA attending clinician and psychiatrist stated that the Veteran could not work due to his physical and mental problems.  He also reported that the Veteran was depressed, relived nightmares, had intrusive thoughts and flashbacks, avoided people and parties, and isolated himself in his room.  His psychiatrist added that the Veteran had a quick temper, problems with control, sleep disturbance, problems with concentration and focus, and problems with people in authority. 

A later November 2009 mental health progress note shows that the Veteran reported trying to kill his cousin after returning from Vietnam.  He had no suicidal or homicidal ideation and his GAF score was 45.  

A January 9, 2010, VA suicide prevention hotline record reveals that the Veteran called reporting fear related to increased suicidal thinking and feelings of helplessness and hopelessness, although he denied any suicidal plan.  The Veteran reported that he had enjoyed living with his mother and had a loving wife and three children, but continued to question the purpose of life.  A January 12, 2010 VA note shows that, when the Veteran was contacted by telephone, he was alert, oriented, communicative, and tranquil, with no suicidal or homicidal ideas and no hallucinations.  

A March 2010 mental health progress note shows that the Veteran spoke of being more depressed recently, but of his wife "noticing and pulling him out," which helped.  He denied current active suicidal or homicidal ideation and his GAF was noted to be 40.  

An April 2010 VA genitourinary examination report reflects a diagnosis of left epididymitis with multiple episodes of infections requiring antibiotics.  The examiner stated that, because of his occupation as a mechanic, the Veteran's chronic epididymitis was likely contributing to his inability to maintain his job, and that he had moderate to severe functional limitations.  

An April 2010 VA sinus examination report reveals diagnoses of nasal allergies and rhinosinusitis with sinus surgery, which required daily medications and resulted in moderate to severe functional limitations.  The examiner noted that, as a result of the Veteran's inflammations related to allergic rhinosinusitis, his ADLs and occupation as a mechanic were impacted.  The Veteran reported that this condition interfered with his ability to breathe through his nose.  

An April 2010 VA psychiatric examination report reveals that the Veteran continued to report ongoing symptoms of PTSD including flashbacks and nightmares at least once or twice a week.  He acknowledged continued social isolation and anhedonia, increased startle response, ongoing sleep issues, and difficulties controlling his anger, which had contributed to marital strain.  He denied any recent episodes of physical violence towards others, but reported that he had been suicidal in recent years.  He also remarked that he had called an emergency suicide hotline as recently as two months prior due to increased thoughts of suicide.  He reported intermittent visual hallucinations, such as seeing a vision of his sister approximately four months before, in which she had holes in her head and said "[y]ou killed me."  He also reported hearing voices that made comments such as "what are you doing here?"  The Veteran described his psychiatric symptoms as having a significant impact on his functioning, including having interpersonal difficulties, and being quick to anger.  It was noted that he displayed what appeared to be mild suspiciousness and paranoia.  He described little to no interest in leisurely activities and a tendency to neglect his hygiene, noting that he did not change his clothing on a regular basis.  He also reported that his ability to maintain his ADLs had deteriorated recently as he had become increasingly more socially isolated, but indicated having some improvement in his ability to manage his anger, which he attributed to being on psychotropic medications. 

On mental status evaluation, the Veteran was adequately groomed, casually dressed, and alert and oriented in all spheres.  Self-reported mood was "so and so."  He presented a calm yet animated demeanor.  Affect was broad and mood-congruent.  Speech rate, tone, and volume were within normal limits, and speech content was generally logical but highly tangential.  The Veteran often provided unusual responses to questions posed to him, and required frequented re-direction to answer the question at hand, but nonetheless responded well to such encouragement and redirection.  The Veteran reported a history of auditory and visual hallucinations, but denied current symptoms of mania.  He reported a history of past suicidal ideation but denied any current suicidal or homicidal ideation, and thus was judged to be of no immediate risk to self or others; however, his insight and judgment appeared to be impaired.  The Veteran was diagnosed as having PTSD and rule-out psychosis, not otherwise specified.  The Veteran's GAF score was given as 38.

The VA examiner remarked that the Veteran continued to meet the criteria for PTSD as well as likely displaying evidence of psychosis, acknowledging visual and auditory hallucinations.  It was noted that his speech was highly tangential and somewhat disorganized during the evaluation, and that he appeared to display suspiciousness against others.  The examiner stated that it was not clear whether persecutory delusions were evident.  The Veteran reported intermittent suicidal ideation, and it was clear that he suffered from severe and persistent mental illness.  As a result, he had severely impaired interpersonal skills which posed significant barriers towards his ability to form meaningful relationships with others.  The examiner noted that the Veteran's ability to function in the workplace was also severely impaired.  The examiner added that, although a medical injury reportedly led to his retirement from work, he did not appear to be able to have sufficient psychological/coping resources to sustain gainful employment at the present time.  The examiner stated that the Veteran's PTSD had clearly had a profound negative impact on his psychosocial functioning. 


III. Analysis
A. PTSD

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.   

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

The rating for the Veteran's PTSD has been assigned pursuant to Diagnostic Code 9411.  However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130.

Pursuant to the General Rating Formula, a 50 percent rating is assigned when there  is occupational and social impairment, with reduced reliability and productivity, due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more frequently than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 evaluation is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform ADLs (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a GAF score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

At the outset, the Board notes that, in addition to PTSD, the medical evidence reflects other psychiatric diagnoses such as rule-out psychosis, not otherwise specified.  Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As there is no indication here it is possible to distinguish the symptoms from the Veteran's various psychiatric disorders, the Board has considered all of his psychiatric symptoms in evaluating his service-connected PTSD.

Considering the pertinent evidence in light of the above, the Board finds that a rating greater than 50 percent for the Veteran's PTSD is not warranted at any time prior to January 9, 2010, and that, beginning January 9, 2010, the Veteran's PTSD has warranted a rating of 70 percent, but no greater.

Prior to January 9, 2010

Collectively, the medical evidence reflects that, prior to January 9, 2010, the Veteran's PTSD was manifested by some social isolation, flashbacks, intrusive thoughts, avoidance of reminders of war, nightmares, chronic sleep disturbance, irritability and anger, difficulty with concentration and memory, hypervigilance, depression, dysphoric affect, and some mild paranoia.  This is a level of occupational and social impairment no greater than what is contemplated by the currently assigned 50 percent rating.  

At no point during this period did the Veteran's overall PTSD symptomatology more nearly approximate the criteria for a rating in excess of 50 percent.  In this regard, the evidence generally fails to show that the Veteran had obsessional rituals, was disoriented, neglected his personal appearance and hygiene, or had other symptoms that are characteristic of a 70 percent rating.  While the record reflects that the Veteran reported a panic attack in August 2009 and depression throughout the period in question, it does not reflect near-continuous panic or depression, or that these symptoms affected the ability to function independently, appropriately, and effectively.  Also, while it was noted that the Veteran's thought process was tangential at times, and that he frequently had to be redirected, the evidence does not show the Veteran's speech to have been intermittently illogical, obscure, or irrelevant.  In this regard, the Board notes that circumstantial, circumlocutory, or stereotyped speech are symptoms listed in the criteria for a 50 percent rating.  

During this period, the Veteran was noted to be somewhat socially isolated.  Even so, the record reflects that the Veteran was able to maintain a generally good relationship with his wife and immediate family and some close friends.  For example, in May 2006, the Veteran appeared to have the support of family, extended family, and a network of friends, even though he seemed emotionally distant from his family.  Such symptoms more closely approximate "difficulty in establishing and maintaining effective work and social relationships" than "an inability to establish and maintain effective relationships."

Prior to January 9, 2010, the Veteran reported some occasional suicidal ideation.  For example, in November 2006, he reported some suicidal ideation with no intention or plan, and reported occasional thoughts of suicide during the July 2009 Board hearing.  But the evidence as a whole does not reflect suicidal ideation as a symptom, alone or in combination with other symptoms, resulting in deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  Although the Veteran reported having suicidal thoughts 20 years before, he reported not feeling hopeless about the present or the future in July 2008 and he was assessed as not suicidal or currently posing any risk to himself.  He denied suicidal ideation in August 2005, August 2009, and November 2009.

The Board further notes that, in November 2006, the Veteran reported at times hearing voices that told him he should kill himself, which he described as being worse when he felt depressed.  But the examiner noted that the Veteran had some insight into the reality of these experiences.  The November 2006 VA examiner also noted that the Veteran's treatment notes had focused little on any indication of psychotic behavior, but more on his conflict with his daughter.  Furthermore, delusional or psychotic behavior was never noted in the medical evidence prior to January 9, 2010, despite the Veteran's reports in November 2006.  Thus, the Board does not find that the Veteran's PTSD, prior to January 9, 2010, was manifested by "persistent delusions or hallucinations," or any other symptoms of such severity as to warrant a rating of 70 or 100 percent during this time period.

Furthermore, while the Board notes that the Veteran consistently reported problems with irritability and anger outbursts, the record does not reflect impaired impulse control such as unprovoked irritability with periods of violence.  The Veteran has consistently reported incidents where he became violent and attempted to kill his cousin and his sister, shortly after his period of service and in 1994, respectively.  However, the Board notes that both of these incidents predate period in question, as well as the November 21, 1997, effective date of service connection for PTSD.  The only act of violence the Veteran reported during the appeal period was hitting his 19-year-old daughter in 2005.  However, even considering this one incident, as well as the Veteran's reported anger and irritability, the record predominantly does not reflect impaired impulse control so severe as to result in unprovoked irritability with periods of violence.  Thus, even considering the Veteran's reported single act of violence and anger and irritability, the Board does not find that this symptomatology warrants a rating in excess of 50 percent for PTSD, prior to January 9, 2010.

In short, the medical evidence does not demonstrate deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to the symptoms listed in the criteria for a 70, or 100, percent rating for PTSD prior to January 9, 2010.

The Board further finds that none of the GAF scores assigned prior to January 9, 2010, which range from 40 to 45, provides a basis for assigning a rating in excess of 50 percent for PTSD during that time period.  According to DSM-IV, scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).

However, as discussed above, the record does not reflect such symptoms as suicidal ideation, severe obsessional rituals, impairment in reality testing, or impairment in communication such as speech at times illogical, obscure, or irrelevant.  It also does not reflect such serious social or occupational impairment as having no friends or being unable to keep a job due to his psychiatric symptoms alone, or major impairment in several areas, such as work, family relations, judgment, thinking, or mood, such as neglecting his family.  In this regard, it was noted in November 2006 that, due to the Veteran's PTSD and physical condition, specifically the back condition that caused him to stop working in the 1990s, the Veteran was unemployable.  The November 2006 VA examiner noted that the Veteran's PTSD symptoms, particularly his history of irritability and anger outbursts, would likely cause the Veteran to have problems with future employment.  In a November 2009 statement, the Veteran's attending clinician and psychiatrist indicated that the Veteran could not work due to his physical and mental problems.  However, while this evidence indicates that the Veteran was indeed occupationally impaired due to his PTSD symptoms, and that such symptoms, in combination with his physical condition caused him to stop working in the 1990s and rendered the Veteran unemployable, there is no medical opinion or other such evidence showing that the Veteran's psychiatric symptoms, alone, caused him to be unable to keep a job due to his service-connected psychiatric disability, prior to January 9, 2010.  In this regard, the Board again notes that occupational and social impairment, with reduced reliability and productivity, are explicitly contemplated in the criteria for a 50 percent rating for PTSD, and that the Veteran's symptoms more nearly approximated this level of occupational and social impairment.

Based on the foregoing, the Board finds that there is no basis for a rating in excess of 50 percent for PTSD at any time prior to January 9, 2010, as the Veteran's psychiatric symptomatology more nearly approximated the criteria for the 50 percent rather than the 70 percent rating.  See 38 C.F.R. § 4.7.  As the criteria for the next higher, 70 percent, rating have not been met, it logically follows that the criteria for higher rating of 100 percent likewise are not met.

Since January 9, 2010

Beginning January 9, 2010, a 70 percent rating for PTSD is warranted.  A January 9, 2010, VA suicide prevention hotline record reveals that the Veteran called reporting fear related to increased suicidal thinking and feelings of helplessness an hopelessness, although he denied any suicidal plan.  Thereafter, the record reflects that the Veteran's PTSD symptoms had worsened, with the Veteran reporting in March 2010 being more depressed recently, and reporting in April 2010 that his ability to maintain his ADLs had deteriorated recently as he had become increasingly more socially isolated.  Also, an April 2010 VA examiner noted that the Veteran was likely displaying evidence of psychosis, that it was clear that he suffered from severe and persistent mental illness and that, as a result, he had severely impaired interpersonal skills, which posed significant barriers towards his ability to form meaningful relationships with others, and his ability to function in the workplace was also severely impaired.  The April 2010 VA examiner concluded that, although a medical injury reportedly led to his retirement from work, the Veteran did not appear to be able to have sufficient psychological/coping resources to sustain gainful employment at the present time.  

Thus, beginning January 9, 2010, the Veteran's PTSD symptoms included suicidal ideation, symptoms affecting the ability to function independently, appropriately and effectively, some impairment of thought processes, and some psychotic and delusional behavior.  Resolving all doubt in the Veteran's favor, the Board finds that the Veteran's PTSD symptoms more nearly approximated the criteria for a 70 percent rating, and no more, since January 9, 2010.

However, the Board finds that the criteria for a 100 percent rating for PTSD have not been met at any time during the pendency of the Veteran's appeal.  The record has never reflected total occupational and social impairment, grossly inappropriate behavior, intermittent inability to perform ADLs (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  While some impairment in thought processes have been noted, as, on April 2010 VA examination, the Veteran often provided unusual responses to questions posed to him and that his insight and judgment appeared to be impaired, the evidence has never reflected gross impairment in thought processes or communication.  While some auditory and visual hallucinations were reported by the Veteran, the examiner noted that the Veteran was likely displaying evidence of psychosis.  The examiner added that the Veteran denied current symptoms of mania, and the examiner stated that it was not clear whether persecutory delusions were evident.  Furthermore, there is no indication of "persistent" delusions or hallucinations.  Moreover, while the Veteran reported some suicidal ideation and called a VA suicide prevention hotline on January 9, 2010, reporting fear related to increased suicidal thinking and feelings of helplessness and hopelessness, three days later that the Veteran had no suicidal or homicidal ideas, and, on April 2010 VA examination, the Veteran was judged to be of no immediate risk to self or others.  Thus, the record at no point reflects any persistent danger of the Veteran hurting himself or others.  

The Board notes that the Veteran was assigned a GAF score of 38 on April 2010 VA examination, and that scores ranging from 31 to 40 reflect some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  However, such symptomatology as speech at times illogical, obscure, or irrelevant, as well as major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, is contemplated in the criteria for a 70 percent rating for PTSD.  

Thus, the Board finds that there is no basis for a rating in excess of 70 percent for PTSD at any time, as the Veteran's psychiatric symptomatology has more nearly approximated the criteria for a 70, rather than a 100, percent rating since January 9, 2010.  See 38 C.F.R. § 4.7. 

For all the foregoing reasons, the preponderance of the evidence is against a rating in excess of 50 percent for PTSD, prior to January 9, 2010, and a rating in excess of 70 percent for PTSD, from January 9, 2010.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  

B. TDIU

Under the applicable criteria, a TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability rated at 60 percent or more disabling, or as a result of two or more service-connected disabilities, provided that at least one disability is rated at 40 percent or more disabling and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

Since November 6, 2002, the Veteran has met the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for consideration of a TDIU, as service connection has been in effect for PTSD, rated as 50 percent disabling prior to January 9, 2010, and 70 percent from January 9, 2010; 20 percent for bilateral hearing loss; 10 percent for tinnitus; 10 percent for nasal allergies and rhinosinusitis; and 0 percent for left epididymitis.  The Veteran's combined rating since November 6, 2002, has been at least 70 percent.  However, the remaining question is whether the Veteran's service-connected disabilities, in fact, render him unemployable.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

Considering the pertinent evidence in light of the above, the Board finds that a TDIU is warranted, beginning January 9, 2010.  

Initially, the Board notes that both the medical record and the Veteran's own testimony during the July 2009 Board hearing reflect that the Veteran stopped working in the late 1990s due to back problems.

Prior to January 9, 2010, while the record reflects occupational impairment due to the Veteran's service-connected disabilities, particularly his PTSD, it does not reflect that his service-connected disabilities, alone, were sufficient to produce unemployability.  Rather, the record reflects that, while such service-connected disabilities contributed to the Veteran's occupational problems, the cause of the Veteran's unemployability was his nonservice-connected back condition.

In this regard, the Board notes the November 2006 statement from the Veteran's attending VA clinician and psychiatrist, which states that the Veteran had stopped working in 1998 due to a back condition, that since that time he had had deteriorating physical condition so that he was now confined to a wheelchair, electric chair, or crutches, and that, due to his PTSD and physical condition, he was unemployable.  Similarly, the November 2006 VA examiner opined that, although the Veteran's long history of difficulties with is PTSD symptoms, particularly his history of irritability and anger outbursts, would likely cause the Veteran to have problems with future employment, his physical medical status that caused his leave from his job in 1998 would likely be the primary cause for his inability to find employment at the time.  In a November 2009 statement, the Veteran's attending VA clinician and psychiatrist again indicated that the Veteran could not work due to both his physical and mental problems. 

The earliest medical opinion indicating that the Veteran was unemployable due solely to his service-connected disabilities was the report of the April 2010 VA psychiatric examination, in which the examiner stated that, although a medical injury reportedly led to his retirement from work, the Veteran did not appear to be able to have sufficient psychological/coping resources to sustain gainful employment at the present time.  As discussed above, the Board finds that the earliest indication that the Veteran's PTSD symptoms worsened to the severity level reflected in the April 2010 VA examination report is the January 9, 2010, VA suicide prevention hotline record indicating that the Veteran called reporting fear related to increased suicidal thinking and feelings of helplessness and hopelessness.  Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran was unable to secure or follow a substantially gainful occupation as a result of a service-connected disability as of January 9, 2010.

The Board has also considered the Veteran's other service-connected disabilities besides PTSD.  August 2007 through July 2008 VA treatment records indicate treatment for recurrent left testicle swelling and pain due to epididymitis and that, in July 2008, the Veteran was advised to use a scrotal support, circular pillow, and ibuprofen, and he expressed that he wanted to see a surgeon, as he had had no relief from conventional therapies.  Also, the report of an April 2008 VA examination indicates that, due to his rhinosinusitis, the Veteran required daily treatment with antihistamines, was seen by an allergy clinic monthly, and had moderate to severe functional limitations with flare-ups.  During the period pertinent to the instant appeal, the Veteran was assigned a 20 percent rating for bilateral hearing loss and a 10 percent rating for tinnitus.

However, while these records reflect occupational and functional impairment due to such service-connected disabilities, there is no indication that such disabilities, by themselves or when considered in connection with the Veteran's PTSD, resulted in the Veteran being unable to secure or follow a substantially gainful occupation, prior to January 9, 2010.  Again, the medical evidence during this period suggests that the Veteran's nonservice-connected back condition was the primary cause of his unemployability, and that the Veteran would not have been unemployable but for this back condition.  

For all the foregoing reasons, a TDIU is granted from January 9, 2010.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence does not support a grant of a TDIU prior to January 9, 2010, that doctrine is not applicable during that period.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  

IV. Other Considerations

Also considered by the Board is whether the Veteran's PTSD warrants referral for extraschedular consideration.  The above determinations are based on application of pertinent provisions of the VA's Schedule for Rating Disabilities.  There is no showing that the Veteran's PTSD reflects so exceptional or unusual a disability picture as to warrant the assignment of evaluations higher than the already assigned 50 and 70 percent ratings on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  The effects of his PTSD on employment are already considered in the assignment of the currently-assigned schedular ratings and of a TDIU.  Moreover, during the appeal period, the Veteran has not been hospitalized because of his PTSD, so as to otherwise render impractical the application of the regular schedular standards.  Accordingly, referral for extraschedular consideration is not warranted at this time.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In the absence of evidence of such factors, the Board is not required to remand the case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).











(CONTINUED ON NEXT PAGE)
ORDER

A rating in excess of 50 percent for PTSD, prior to January 9, 2010, is denied.

A rating of 70 percent for PTSD is granted, from January 9, 2010, subject to the legal authority governing the payment of compensation benefits.

A TDIU is granted, from January 9, 2010, subject to the legal authority governing the payment of compensation benefits.



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


